DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clark (U.S. PG Pub No. 2015/0317613).

As per claim  1, Clark teach a method for securing data in association with provisioning a gift card comprising: receiving, at a mobile application server, a primary account number and a personal identification number from a mobile application executing on a mobile device; transmitting, from the mobile application server to a payment processor server, the primary account number and the personal identification number; validating, by the payment processor server, the primary account number and the personal identification number with an issuer of the gift card; receiving, at the payment processor server from the issuer, magnetic stripe data associated with the gift card, the magnetic stripe data see fig 1 2, 5, pp, 0033, 0043-0046, 0052, 0057, 0060, 0065, 0066, 0084-092, 099).

As per claim  2-4, Clark teach a method wherein the mobile application server is operated by a retailer,  a payment processor with no access to the secure memory and wherein the payment processor does not have access to the user database (see fig 1, 2).

As per claim  5, Clark teach a method wherein the primary account number, the expiration date, and the service code are stored in the secure memory only after the payment processor server validates the primary account number and the personal identification number with the issuer (see pp 0046).

see 0033, 0099.

As per claim 7, Clark teach a method wherein the mobile application server comprises a mobile application engine (see fig 3, 4).

As per claim  8, Clark teach a method wherein the payment processor server comprises a mobile payment processing application (see fig 3, 4).

AS per claim 9-20, the disclose the same inventive concept as claims 1-8. They are, therefore rejected under the same rationale. 

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685